Citation Nr: 1205291	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a cervical spine disability (claimed as secondary to a lumbar spine disability).  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the claim for service connection for a cervical spine disability was previously considered by the RO on the merits, presumably because it was based only on a theory of secondary service connection.  However, pursuant to Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008), "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A.] § 7104(b)."  Thus, as the claim for service connection for a neck disability was previously denied in November 2002 and January 2007 decisions, the issue has been recharacterized accordingly. 

In April 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for a lumbar spine disability and whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  There is no competent and credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressors.      


2.  The preponderance of the evidence is against a finding that Veteran has a current psychiatric disability as a result of his active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, July 2008, June 2009, and April 2011 letters collectively provided notice regarding what information and evidence is needed to substantiate the claim for service connection (to include PTSD as a result of military sexual trauma), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and an examination report, private treatment records, and Social Security Administration (SSA) records.

In addition, the Board notes that the case was remanded in April 2011 to provide additional notice regarding the claim for PTSD based upon military sexual trauma, to ask the Veteran to identify and authorize VA to obtain any outstanding treatment records, and to obtain service personnel records, SSA records, and outstanding VA records.  Proper notification was provided as described above.  The Veteran was asked to identify outstanding records in an April 2011 letter.  Identified records were requested from Behavioral Health Specialists on two occasions, but no response was received.  In a September 2011 letter, the Veteran was properly notified regarding the failure to obtain these records.  See 38 C.F.R. § 3.159(e).  It is noted that some records from Behavioral Health Specialists were contained in the Veteran's SSA records.  Service personnel records, SSA records, and relevant VA records were also obtained.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.



If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
	
In a June 2008 stressor statement, the Veteran reported that he was trained in ground to air missiles for 18 months in "a high profile secret" battalion.  According to the Veteran, the chances of coming home were "slim to none."  He reported that he was given a secret clearance and could not be captured as the Viet Cong would do horrible things to them.  He reported that this was stressful.  He also stated that his only other stressor was being tried by Court-Martial and put in the stockade.  

According to the Veteran, he was the only white man in the stockade and the black power movement was the thing of the day.  He reported not getting much sleep as people were harassing and humiliating him.  

In an October 2008 stressor statement, the Veteran reported that the military itself is stressful for anyone with the mental illness of bipolar disorder.  He stated that drinking and drugs were an escape and the reason he was put in the stockade.  He reported that while in the stockade he was beaten by members of a different race.    

In an April 2011 stressor statement, the Veteran reported that while in the stockade there were Black Panthers in the same cell as him.  The night before leaving, he reports being gagged with a wet rag, raped, and told that if he reported the assault he would be blamed for narcotics in the cell and friends of the Black Panthers would get him when he was out.  

Service personnel records reflect that that the Veteran served in the United States and in Europe.  He did not participate in any campaigns.  He was subject to Article 15 punishment on several occasions (discussed below) and was confined from December 21, 1970 to January 7, 1971 after a Court-Martial conviction.   

Service treatment records note that the Veteran was prescribed Librium (generally prescribed to treat anxiety disorders or alcohol withdrawal) in August 1970.  At his separation examination in October 1970, it was noted that he had occasional nervousness since 1969 with no treatment.  Psychiatric evaluation was reportedly normal.  

VA treatment records from February 1999 indicate that the Veteran was diagnosed with depressive disorder NOS (not otherwise specified), and that he reported that his father was abusive.  That same month, the Veteran reported coming from a sexually abusive home and being sexually abused numerous times throughout his life.  He also noted that he had used drugs and alcohol to numb the pain of his fear, emotional, physical as well as sexual abuse he grew up with.  During treatment at a VA mental health clinic in 2002, the Veteran reported first getting depressed at the age of 17.  According to the Veteran he was physically and sexually abused at the ages of 7, 8 and 9.  He stated that his father sexually abused his sister.  He reported suicide attempts prior to service.  He stated that he started drinking alcohol at the age of 9 and was a heavy drinker from the very beginning.  He denied any combat experience.  The diagnoses included depressive disorder NOS, polysubstance abuse in self-reported sustained remission, rule out mood disorder with psychotic features, and rule out PTSD.  It was noted that the Veteran possibly had antisocial personality traits.  

During a screening in February 2003, the Veteran reported experiencing military sexual trauma in the past.  In January 2005 depression NOS was again noted, as well as diagnoses per history of PTSD, bipolar disorder, and attention deficit disorder.  The Veteran reported that he was raped in Manheim prison (during service) and sexually molested by his cousins during childhood.  Axis I diagnoses in February 2005 included major depressive disorder, moderate, with psychosis; and chronic PTSD.  An April 2007 assessment included bipolar disorder.  Subsequent VA records show diagnoses of bipolar disorder, PTSD, depressive disorder NOS, major depression, history of substance abuse, personality disorder NOS, and cluster A personality disorder with paranoid and schizoid features.  

The Veteran was afforded a VA mental disorders examination in December 2008.  The claims file and medical records were reviewed by the examiner, a licensed clinical psychologist.  It was noted that the service treatment records showed a report of occasional nervousness since 1969 and Librium prescribed in October 1970.  The Veteran reported that when he would drink prior to service he would get "real depressed and mean."  He related that he was abused by neighbors when he was young, around 9 or 10 years old.  He stated that he was also sexually abused by a store owner.  He reported trying to hang himself prior to active duty and in total had about 3 suicide attempts prior to service.  He stated that he was involved with the authorities prior to service for theft and counterfeiting.  He reported some drug use during service and that he was thrown in the stockade.  According to the Veteran, he was also incarcerated after service for robbing a store.  The examiner noted that the Veteran minimized and/or was not forthcoming about his legal history as there was more history noted in the records than the Veteran reported.  There were different reporting inconsistencies provided to the examiner and the Veteran contradicted himself on a few different occasions.  The examiner also noted deceitfulness on the part of the Veteran as indicated by repeated lying and conning others for his own pleasure.  The examiner diagnosed substance induced mood disorder, persisting, and noted that the Veteran had anti-social personality disorder.  

In the summary and opinion portion of the report, the examiner noted that the Veteran had an extensive abuse history prior to active duty service.  The examiner stated that the Veteran's behaviors are most consistent with an early onset conduct disorder (prior to or at the age of 12) and that the anti-social behaviors persisted to the point that the Veteran was forced to either go to prison or the Army.  While in the Army he was noted to have some anxiousness and Librium was noted once in the notes, but there was no active treatment.  He exhibited misconduct and the anti-social behaviors continued in the service with numerous illegal drugs and alcohol use.  The examiner opined that the proper diagnosis is anti-social personality disorder, with a morbid diagnosis of substance induced persisting mood disorder.  He further opined that the notes related to Librium and anxiousness during active duty were not related to his current diagnoses.  

During VA outpatient mental health treatment in August 2009, the Veteran reported that he was bipolar since the age of 14.  He stated that he has "PTSD from learning about Vietnam, and I run with my Bipolar..."  He stated that he picked up drug and alcohol problems in service.  He further noted that he tried to hang himself when he was 14 and that is when the racing thoughts started.  He denied combat.  He reported being in prison in 1973 for stealing food and again in 1978.  He reported sexual abuse for about a year at age 10 from neighbors, as well as physical abuse when sexually abused.  However, when asked if when he was in the military, he ever received uninvited and unwanted sexual attention (i.e. touching, cornering, pressure for sexual favors, verbal remarks) or if during that time anyone ever used force or the threat of force to have sex with him against his will he replied no to each question.  The nurse diagnosed  bipolar, PTSD, attention deficit/hyperactivity disorder, panic attacks, alcohol dependence in full sustained remission, substance dependence in early full remission, and tobacco disorder.  


In September 2009, the Veteran told a VA psychiatrist 	that he was sexually abused and physically threatened when he was 9 years old by a neighbor who was 7 years older.  There was also a second man who was friends of the neighbor who was abusing him as well.  The Veteran further reported that he was sexually harassed and humiliated by black inmates while in the military stockade.  

During a September 2010 VA mental health assessment, the Veteran reported childhood sexual and physical abuse.  The examiner noted medical records showed reports of military sexual abuse but that the Veteran did not disclose such during the session.  The SCID-II for Schizotypal Personality Disorder and MMPI were administered, and a structured clinical interview for DSM-IV Axis II personality disorders was undertaken.  The VA psychologist diagnosed rule out PTSD, depression NOS, alcohol dependence in sustained full remission, cannabis dependence in sustained full remission, remote history of polysubstance abuse and schizotypal personality disorder.  The psychologist stated that the Veteran likely has PTSD due to his childhood sexual and physical abuse; however, PTSD symptoms were not queried in the interview.  

Private treatment records show a diagnosis of major depressive disorder and history of PTSD in January 2004.  That month, the Veteran reported that he was sexually abused by cousins and neighbor kids at ages 9, 10, and 11.  He again reported sexual abuse as a child in May 2004 (at age 11 to 12), and that he was again sodomized when in prison in the mid 1970's.  A similar statement was made in December 2005.  The Board notes that the Veteran has reported being incarcerated in the mid 1970's, after his military service.  A December 2007 treatment report shows a diagnosis of bipolar I disorder, depressed.  In January 2008 he again reported being abused by neighbors in his childhood.  

The Board has considered the Veteran's contention that he was in a secret battalion,  the chances of him coming home were "slim to none," and that he could not be captured as the Viet Cong would do horrible things to him - all of which he reports was stressful.  This is not consistent with the Veteran's service.  There is simply no evidence that the Veteran was ever in a high profile, secret battalion, other than his lay statements.  Service treatment records indicate that the Veteran went to basic training and advanced individual training like other soldiers; he then served as a C/V crewman and prime mover driver.  Moreover, there is no evidence that the Veteran served in combat or a combat zone; in fact, he has denied serving in combat on multiple occasions and service records indicate he did not take part in any campaigns.  His service was limited to the United States and Europe.  The Veteran did not serve in Vietnam.

Regarding the claimed in-service assault, the Board finds the Veteran's statements to be lacking credibility as the Veteran has given inconsistent statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  For example, in August 2009 the Veteran told a VA nurse that he picked up drug and alcohol problems in service.  However, in August 2002, he told a VA physician that he started drinking alcohol at the age of 9 and was a heavy drinker from the very beginning.  Likewise, in September 2010 a VA psychologist noted inconsistencies in the Veteran' report about his history of substance use.  In December 2008, a VA psychologist noted that the Veteran made different reporting inconsistencies to the examiner and contradicted himself on a few different occasions.  He noted deceitfulness on the part of the Veteran as indicated by repeated lying and conning others for his own pleasure.  While at his VA mental disorder examination in December 2008, the Veteran reported being incarcerated around 1973 for stealing leather jackets.  However, during VA mental health treatment in August 2009 he changed his story and stated that he was incarcerated in 1973 for stealing food.  The Veteran at times reports military sexual trauma, and at times only reports sexual abuse prior to service.  He has on one occasion reported sexual abuse while in prison after service.  Importantly, during VA outpatient mental health treatment in August 2009 the Veteran denied receiving uninvited 
and unwanted sexual attention or being forced to have sex against his will by 
force or threat of force during service.  Given the sheer number of instances of inconsistent statements - and in particular, the conflicting statements regarding 
the claimed military sexual trauma - and the reports of deceitfulness and inconsistencies/contradictions by medical professionals, the Board must find the 

Veteran's credibility to be lacking.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  As such, the Veteran's statements do not constitute credible evidence of an in-service sexual assault or other claimed stressors.  

The Veteran was afforded the opportunity to identify evidence from other sources that may be beneficial to his claim that he suffered from an in-service assault.  VA has obtained all available records identified by the Veteran and there is no indication that further development would help to substantiate the Veteran's claim.  In an April 2011 stressor statement, the Veteran reported that he did not tell anyone of the incident in Manheim until he sought treatment decades later.

The Board recognizes that service records reflect that the Veteran was given Article 15 punishment on several occasions (May 1970, August 1970, and November 1970), and tried by Court-Martial (December 1970).  However, all of these offenses were prior to the Veteran's brief incarceration, during which the Veteran reported the assault occurred.  As these incidents occurred before his claimed in-service assault, they do not indicate any behavior change on the Veteran's part shortly after a claimed stressor.  

As the Board has found the Veteran's statements regarding the occurrence of the only claimed stressors to be lacking credibility and inconsistent with his service, and the stressors are not corroborated by other sources, service connection for PTSD is not warranted on any basis. 

The Board is aware of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the U.S. Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of the veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  


The Veteran has been diagnosed with a myriad of mental disorders as described above.  A VA examiner determined that the proper diagnosis is anti-social personality disorder, with a morbid diagnosis of substance induced persisting mood disorder.  The Board has afforded this opinion high probative weight as it was made after a review of the relevant evidence and examination by a licensed clinical psychologist.  A clear rationale was provided for the opinion.  The Board notes that personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9 (2011).  The VA examiner opined that the report of anxiousness and Librium use during service was not related to the current diagnoses.  The Board notes that no psychiatric disability was diagnosed or treated during service or for years afterwards.  As such, the medical evidence is against a finding that the Veteran has a current psychiatric disability as a result of his military service.  

To the extent that the Veteran reports that he has a psychiatric disability as a result of service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, this case is complicated by the Veteran's clearly documented abuse prior to service and possible abuse after service.  As such, a medical opinion was obtained to address whether the Veteran has a psychiatric disability as a result of his service.  The Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the etiology of a psychiatric disability requires medical expertise to determine.  

In sum, the Board finds the Veteran's statements regarding in-service stressors to be lacking credibility and unsupported by other evidence, and that the preponderance of the evidence indicates that the Veteran does not have a current psychiatric disability related to his active service.  Accordingly, service connection for PTSD is not warranted on any basis.


In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran previously reported treatment for neck and back pain at St. Joseph's Memorial Mission Hospital.  In April 2011, the Board noted that while records from this facility were requested on at least two occasions without success, the Veteran had not been properly informed of the results of VA's inquiries and what happens next.  The case was remanded in part to ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for his claimed conditions, to specifically include all treatment records from St. Joseph's Memorial Mission Hospital.  The Board noted that if any records were not available, the Veteran should be notified of such. 

The Veteran again authorized VA to obtain records from St. Joseph's Memorial Hospital, this time noting treatment relating to his lumbar spine.  In an August 2011 phone conversation, VA was notified by St. Joseph's Memorial Mission Hospital that they did not have any records pertaining to the Veteran.  However, the Veteran was not properly notified by VA of the unavailability of these records.  As such, the cervical and lumbar spine claims must once again be remanded for proper notification that VA could not obtain records from St. Joseph's Memorial Mission Hospital.  

The Board notes that if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the claimant with oral or written notice of that fact.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain, (ii) an explanation of the efforts VA made to obtain the records, (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that records from St. Joseph's Memorial Mission Hospital are not available following the guidelines contained in 38 C.F.R. § 3.159(e) (explained above).  The Veteran and his attorney should be allowed an appropriate time for response.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


